Citation Nr: 9923123	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  98-18 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating greater than 50 percent for a 
disability characterized as panic attacks with agoraphobia 
and with major depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel

INTRODUCTION

The veteran served on active duty from 1967 to 1971.  

This appeal arises before the Board of Veteran's Appeals 
(Board) from a March 1997 rating decision of the New Orleans, 
Louisiana, Regional Office (RO), whereby the veteran's 
disability rating was increased from a 30 percent evaluation 
to a 50 percent one.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for disability characterized as panic 
attacks with agoraphobia and with major depression has been 
developed.

2.  The veteran's disability characterized as panic attacks 
with agoraphobia and with major depression is manifested 
primarily by an inability to be gainfully employed.  


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for a 
disability characterized as panic attacks with agoraphobia 
and with major depression are met.  38 U.S.C. § 1155 (West 
1991 & Supp. 1999); 38 C.F.R. Part 4, § 4.130 Diagnostic 
Codes 9400, 9405, (1996); 9212, 9434 (1998); Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is well 
grounded under 38 U.S.C. § 5107(a) (West 1991 & Supp. 1999).  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been sought by VA 
or associated with his claims folder, are available.  The 
Board accordingly finds that the duty to assist the veteran, 
as mandated by 38 U.S.C. § 5107(a) (West 1991 & Supp. 1999), 
has been satisfied.

As indicated above, the veteran contends that the rating 
currently in effect does not adequately reflect the severity 
of his disability.  After a review of the record, the Board 
finds that the evidence supports his contentions, and that a 
total schedular evaluation is appropriate.

The severity of a panic attack and a major depression 
disability is ascertained, for VA rating purposes, by 
application of the criteria set forth in Diagnostic Codes 
9412 and 9434 of VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1998) (Schedule).  However, for appellate 
purposes, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant should be applied unless provided 
otherwise by statute.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  

Prior to November 7, 1996, the current 50 percent rating 
contemplated considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people, and considerable industrial impairment due to 
psychoneurotic symptoms reducing levels of reliability, 
flexibility, and efficiency.  A 70 percent evaluation was 
assigned when the ability to establish and maintain effective 
or favorable relationships with people was severely impaired, 
with psychoneurotic symptoms of such a severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.

A 100 percent evaluation was assigned when the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
when totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior where present; or where a demonstrable 
inability to obtain or retain employment was present.  See 
Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that the 
criteria in 38 C.F.R. § 4.132 for a 100 percent rating under 
Diagnostic Code 9411 were each independent bases for granting 
the 100 percent rating).  In the wake of Johnson, a veteran 
need not meet all the criteria for a 100 percent disability 
rating under 38 C.F.R. § 4.132 (1996).  Rather, it is 
sufficient that the medical evidence reflects that he is 
demonstrably unable to obtain or retain employment.   

Under the criteria that have been in effect since November 7, 
1996, the current 50 percent evaluation contemplates 
occupational and social impairment, with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood; due to 
such symptoms as:  suicidal ideation; obsessive rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, and an inability to establish and 
maintain effective relationships.  A 100 percent rating 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives; own occupation, or own name.  

The report of a VA examination dated June 1998 is of record.  
The results of the mental status evaluation shows that the 
veteran was highly agitated, and complained of nausea.  The 
examiner noted that he looked as if he was going to have a 
"panic attack", and that "he walked around the room.  
Finally he sat down and closed his eyes."  He was clad in 
jeans and a tee shirt.  He states that he can hear people 
knocking on the door but they are not there.  He occasionally 
sees bears and people in the road.  When asked about 
paranoia, he stated that he was paranoid about "my 
environment, not people."  He was orientated "x 3".  His 
"intelligence was considered bright average.  His insight 
was good.  His concentration and attention span were poor.  
His recent and remote memory were intact.  His judgment was 
considered to be fair.  

His first diagnosis was panic attack with agoraphobia.  
"Symptoms involved are palpitations, a pounding of his 
heart, shortness of breath, fear, nausea, and abdominal 
distress, flushing of the fact and weakness in his legs."  
The second diagnosis was major depression, single episode.  
"The major depression symptomatology are depressed mood most 
of the day, every day, diminished interest and pleasure in 
anything, insomnia, agitation, fatigue, loss of energy and 
withdrawal, poor concentration, indecisiveness.   

The record reflects that the veteran was discharged from 
service for his service-connected disability, after a TDRL 
evaluation summary, dated December 1998.  The examiner noted 
that "In spite of high dose[s] of psychotropic medication 
and continued monthly follow-up visits, he continues to have 
pervasive anxiety symptoms as well as more intense discreet 
panic symptoms that occur almost daily."  

The results of the mental status examination show that the 
veteran presented for evaluation in civilian clothes, and 
appeared "intensely anxious", but that he stated on a scale 
of 1 to 10 that he would have been only a 2 or a 3.  The 
examiner also noted that throughout the interview the veteran 
perspired profusely, even though it was cool in the office, 
and that he repeatedly got up from his chair and paced often 
wringing his hands.  Speech was pressured.  Content of speech 
reflected concern with physical and mental health.  The 
examiner also noted that he reported continued difficulty 
with short term and remote memory, and has difficulty with 
concentration.  The examiner noted that the veteran appeared 
uncomfortable in any setting, and has recently begun to feel 
more guarded and suspicious and at times thinks he hears 
someone at the door when no one is there.  He did not have 
auditory hallucinations and did not have a fixed delusional 
system.  He did feel threatened, worried and vulnerable.  He 
continued to have recurrent dreams.  The content of the 
dreams usually had to do with working with injured GIs from 
the Vietnam War, as he was a corpsman in Philadelphia.  He 
did not have suicidal impulse or preoccupation intent, and he 
had no impulse or intent to harm others.  

The pertinent diagnoses were panic disorder with agoraphobia, 
chronic, severe; and major depressive disorder, chronic, 
moderate.  His GAF score was listed as 35.   The examiner 
also found that the veteran "has not shown improvement in 
the past year.  He will need to continue on heavy dose of 
psychotropic medications.  He is unable to be gainfully 
employed.  Recommend that TDRL status be terminated and that 
he be places on permanent medical disability retirement."  

The Board notes although the veteran's disorders may 
approximate something less than a 100 percent rating under 
the regulations in effect subsequent to November 7, 1996; in 
the wake of Johnson, a veteran need not meet all the criteria 
for a 100 percent disability rating under regulations in 
effect prior to that date.  Rather, it is sufficient that the 
medical evidence reflects that he is demonstrably unable to 
obtain or retain employment.

As the results of the veteran's most recent evaluation shows 
that "He is unable to be gainfully employed"; and because 
the veteran's claim for an increased evaluation was filed in 
September 1996, a 100 percent rating is warranted under the 
regulations in effect prior to November 7, 1996, pursuant to 
the Court's holding in Johnson.  


ORDER

Entitlement to a 100 percent rating for a panic attack with 
agoraphobia and a major depressive disability is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 
  A Global Assessment of Functioning (GAF) score of 35 contemplates:  Some impairment in reality testing 
or communication (e.g. speech is at times illogical, obscure, or irrelevant) OR major impairment in several 
areas, such as work, school, family relations, judgment thinking or mood (e.g. depressed man avoids friends, 
neglects family, and is unable to work, child frequently beats up on younger children, is defiant at home, and 
is failing at school).    

